Exhibit 10.2
SETTLEMENT AGREEMENT AND RELEASE
     This Separation Agreement and Release (the “Agreement”) is entered into
between ZipRealty, Inc. (the “Company”), on the one hand and Thomas M. Perrault
(the “Executive”) on the other hand with reference to the following facts:
WHEREAS:
     Executive was employed by the Company.
     On or about December 5, 2006 Executive and Company entered into an
Employment Agreement.
     On or about December 8, 2006 Executive and Company entered into an
Executive Proprietary Information Agreement (the “Confidentiality Agreement”).
     Company and Executive entered into a Stock Option Agreement for stock
granted on or about January 12, 2007 (the “Stock Option Agreement”), granting
Executive the option to purchase shares of the Company’s common stock (the
“Options”) subject to the terms and conditions of the Company’s 1999 Stock Plan
(the “1999 Plan”) and 2004 Equity Incentive Plan (the “2004 Plan” and together
with the 1999 Plan, the “Plans”), as applicable, and the Stock Option Agreement.
     Executive’s employment relationship with the Company terminated on or about
September 26, 2007 (the “Termination Date”).
COVENANTS
     It therefore is agreed by and between the undersigned as follows:
     1. Each of the undersigned executes and enters into this Agreement in
consideration of each and all of the agreements made and undertaken by each of
the undersigned as follows:

  a)   The Company agrees to pay Employee the lump sum equivalent of 24 weeks of
his base salary at the rate of $3,692 per week, less applicable withholding, in
accordance with the Company’s regular payroll practices. This payment will be
made to Employee within ten (10) business days after the Effective Date of this
Agreement.     b)   The Parties agree that for purposes of determining the
number of shares of the Company’s common stock which Executive is entitled to
purchase from the Company, pursuant to the exercise of outstanding options, the
Executive will be considered to have vested only up to the Termination Date.
Executive acknowledges that as of the Termination Date, he will have vested in
zero options.

1



--------------------------------------------------------------------------------



 



  c)   Upon the final date of Executive’s employment with Company, he was paid
all accrued, unused vacation and agrees that by these payments, he received from
Company each and all of the employment benefits, compensation, wages, vacation
pay, and other monies due and owing to him from Company, except as provided
herein.     d)   Executive’s health insurance benefits ceased on the Termination
Date, subject to Executive’s right to continue his health insurance under COBRA.
Executive’s participation in all other benefits and incidents of employment
ceased on the Termination Date. Executive ceased accruing Executive benefits,
including but not limited to, vacation time and paid time off, as of the
Termination Date.     e)   Executive shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the
Confidentiality Agreement between Executive and the Company. Executive has
returned all of the Company’s property and confidential and proprietary
information in his possession to the Company. By signing this Agreement,
Executive represents and declares under penalty of perjury under the laws of the
state of California that he has returned all Company property.

     2. Executive and Company agree that the foregoing consideration represents
settlement in full of all outstanding obligations owed to Executive by the
Company and its owners, related entities, officers, directors, employees,
agents, representatives and shareholders (collectively the “Company Releasees”)
and owed to the Company Releasees by the Executive. Executive, on his own
behalf, and on behalf of his respective heirs, family members, executors,
agents, assigns (collectively the “Executive Releasees”), does hereby fully and
forever release and discharge the Company Releasees and Company Releasees do
hereby fully and forever release and discharge the Executive Releasees of and
from, and agree not to sue concerning any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that either Executive Releasees or Company Releasees
may possess arising from any omissions, acts or facts that have occurred up
until and including the Effective Date of this Agreement, including without
limitation:

  a)   any and all claims relating to or arising from Executive’s employment
relationship;     b)   any and all claims relating to, or arising from,
Executive’s right to purchase, or actual purchase of shares of stock of the
Company, including, without limitation, any claims for fraud misrepresentation,
breach of fiduciary duty, breach of duty under applicable state corporate law,
and securities fraud under any state or federal law;     c)   any and all claims
under the law of any jurisdiction including, but not limited to, breach of
fiduciary duty, wrongful discharge of

2



--------------------------------------------------------------------------------



 



      employment, constructive discharge from employment, termination in
violation of public policy, discrimination, harassment, retaliation, breach of
contract, both express and implied, breach of the covenant of good faith and
fair dealing, both express and implied; promissory estoppel, negligent and
intentional infliction of emotional distress, negligent and intentional
misrepresentation, negligent and intentional interference with prospective
economic advantage, unfair business practices, defamation, libel, slander,
negligence, personal injury, fraud, misrepresentation, assault, battery invasion
of privacy, false imprisonment and conversion;     d)   any and all claims for
violation of any federal, state or municipal statute, including, but not limited
to, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Age Discrimination in Employment Act of 1967, the Americans with Disabilities
Act of 1990, the Fair Labor Standards Act, the Executive Retirement Income
Security Act of 1974, the Worker Adjustment Retraining and Notification Act, the
Older Workers Benefit Protection Act; the California Fair Employment and Housing
Act, the California Labor Code;     e)   any and all claims for violation of the
federal or any state constitution;     f)   any and all claims arising out of
any other laws and regulations relating to employment or employment
discrimination;     g)   any claim for any loss, cost, damage, or expense
arising out of any dispute over the non-withholding or other tax treatment of
the proceeds received by Executive as a result of this Agreement; and     h)  
any and all claims for attorneys’ fees and costs.

The Company and Executive agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement. Notwithstanding the foregoing, this Agreement does not waive
rights or claims that may arise after the date the Agreement is executed by
Executive and does not restrict or limit Executive’s right to challenge the
validity of this Agreement. Nor does this Agreement waive rights or claims under
federal or state law that Executive cannot waive by private agreement.
Additionally, nothing in this Agreement precludes Executive from filing a charge
or complaint with or participating in any investigation or proceeding before any
federal or state agency, including the Equal Employment Opportunity Commission.
However, while Executive may file a charge and participate in any proceeding
conducted by a state or federal agency, by signing this Agreement, Executive
waives his right to bring a lawsuit against Releasees and waives his right to
any individual monetary recovery in any action or lawsuit initiated by a federal
or state agency, such as the Equal Employment Opportunity Commission.

3



--------------------------------------------------------------------------------



 



     3. Executive and Company represent that each party is not aware of any
claim by him or it other than the claims that are released by this Agreement.
Executive and Company acknowledge that he/it has been advised by legal counsel
and is familiar with the provisions of California Civil Code Section 1542, which
provides as follows
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS/HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM/HER MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
     Executive and Company, being aware of said code section, agree to expressly
waive any rights he/it may have under the above principal or any statute or
common law principals of similar effect.
     4. Executive acknowledges that he is waiving and releasing any rights he
may have under the Age Discrimination in Employment Act of 1967 (“ADEA”) and
that this waiver and release is knowing and voluntary. Executive and the Company
agree that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the Effective Date of this Agreement. Executive
acknowledges that the consideration given for this waiver and release Agreement
is in addition to anything of value to which Executive was already entitled.
Executive further acknowledges that he has been advised in writing that:

  a)   he should consult with an attorney prior to executing this Agreement;    
b)   he has up to twenty-one (21) days within which to consider this Agreement;
    c)   he has seven (7) days following his execution of this Agreement to
revoke the Agreement;     d)   this Agreement shall not be effective until the
revocation period has expired; and     e)   nothing in this Agreement prevents
or precludes Executive from challenging or seeking a determination in good faith
of the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs from doing so, unless specifically authorized by
federal law.

     Each of the undersigned agrees that none of the releases set forth herein
releases any claims arising out of obligations set forth in this Agreement.
     5. This Agreement is effective after it has been signed by both parties and
after (8) days have passed since Executive signed the Agreement (the “Effective
Date”).

4



--------------------------------------------------------------------------------



 



     6. The Parties agree that any and all disputes arising out of the terms of
this Agreement, their interpretation, and any of the matters herein released,
shall be subject to binding arbitration in Alameda County, California before the
American Arbitration Association under its National Rules for the Resolution of
Employment Disputes of California Code of Civil Procedure. In the event of any
legal action relating to or arising out of this Agreement, the prevailing party
shall be entitled to recover from the losing party its attorneys’ fees and costs
incurred in that action to the extent permissible by law. The parties agree that
the prevailing party in any arbitration shall be entitled to injunctive relief
in any court of competent jurisdiction to enforce the arbitration award. The
Parties hereby agree to waive their right to have any dispute between them
resolved in a court of law by a judge or jury. This paragraph will not prevent
either party from seeking injunctive relief (or any other provisional remedy)
from any court having jurisdiction over the Parties and the subject matter of
their dispute relating to Executive’s obligations under this Agreement.
     7. If any provision of this Agreement or the application thereof is held
invalid, the invalidity shall not affect other provisions or application of the
Agreement which can be given effect without the invalid provisions or
application and to this end the provisions of this Agreement are declared to be
severable.
     8. Executive agrees that the substance of this Agreement or any part
thereof is strictly confidential and will not be disclosed or discussed by
Executive without prior written permission from the Company, to or with any
person whomsoever, with the exception only of the Executive’s immediate family
members, attorneys retained by the Executive, accountants, tax consultants,
and/or duly designated taxing authorities of the government of the United States
of America and the government of the State of California, or except pursuant to
a subpoena issued by a state or federal court or agency or as required by the
Freedom of Information Act (the “Disclosees”). Executive further agrees that he
will not, without the prior written permission of the other parties, directly or
indirectly, disclose to any person whomsoever, with the sole exception of the
Disclosees, any information regarding the substance of any part of this
Agreement. Executive specifically agrees that, if questioned by any person
whomsoever, other than the Disclosees, concerning the substance of this
Agreement and/or any part of this Agreement, he will respond only that, “We have
resolved our differences.”
     9. Executive specifically agrees that each and all of the terms and
provisions in paragraph 8 are of the essence of this Agreement and shall be
strictly and consistently observed by the parties for any and all purposes
whatsoever and as to any and all third persons whomsoever, with the sole
exception of the Disclosees. Executive further agrees that any disclosures in
violation of the foregoing shall constitute and be treated as a material
violation and breach of this Agreement. Executive understands that in exchange
for the payment of the above-mentioned consideration, Executive agrees to keep
confidential and not publicize, or cause to be publicized, or communicate in any
manner, any information whatsoever concerning the final resolution and
settlement of this matter, including the existence of this Agreement, and facts
or allegations of the dispute as described herein, to any person or entity,
public, private, governmental, or regulatory, except as is necessary for tax
purposes, and specifically bars, but is not limited to, publication in any form
of radio, television, print media,

5



--------------------------------------------------------------------------------



 



whether newspapers, magazines and/or professional journals, or by any computer
network including, but not limited to, the Internet, World Wide Web (“WWW”),
e-mail, public or private chat rooms or bulletin boards, or similar media, with
the understanding that such confidentiality is bargained for consideration by
the Company in the release herein. This Agreement of confidentiality extends to
Executive’s attorneys, heirs, agents, and their representatives.
     10. Executive and Company represent and warrant that henceforth each party
will refrain from making or publishing any derogatory or disparaging remarks or
statements, oral or written, to any third parties about the other party and the
Releasees. Executive specifically agrees that the terms of this paragraph are
material and are of the essence of this Agreement and shall be strictly and
consistently observed by the parties.
     11. This Agreement contains the entire agreement of the undersigned with
respect to the matters covered by this Agreement and no promise made by any
party or by an officer, attorney, or agent of any party that is not expressly
contained in this Agreement shall be binding or valid. This Agreement supersedes
any prior agreement between the parties with the exception of the
Confidentiality Agreement, the Plans and the Stock Option Agreements.
Additionally, any modification of any provision of this Agreement, to be
effective, must be in writing and signed by both parties.
     12. This Agreement shall be governed by and construed under the laws of the
State of California.
     13. This Agreement may be executed by facsimile and in counterparts, and
the counterparts, taken together, shall constitute the original.
     14. Each of the undersigned executing this Agreement on behalf of a party
represents and warrants that he or she is a duly appointed agent or duly elected
officer of the party and is fully authorized to execute this Agreement on that
party’s behalf.

6



--------------------------------------------------------------------------------



 



     15. Each party to this Agreement has consulted with, or had the opportunity
to consult with, legal and tax counsel concerning all paragraphs of this
Agreement. Each party has read the Agreement and has been fully advised by legal
counsel with respect to the rights and obligations under the Agreement, or has
had the opportunity to obtain such advice. Each party is fully aware of the
intent and legal effect of the Agreement, and has not been influenced to any
extent whatsoever by any representation or consideration other than as stated
herein. After consultation with and advice from, or the opportunity for
consultation with and advice from, legal counsel, each party voluntarily enters
into this Agreement.

                      DATED: January 23, 2008  /s/ Thomas M. Perrault      
Thomas M. Perrault                  DATED: January 23, 2008  ZipRealty, Inc.
      By:   /s/ J. Patrick Lashinsky         J. Patrick Lashinsky        Chief
Executive Officer   

7